Title: To George Washington from Major Christopher French, 9 October 1775
From: French, Christopher
To: Washington, George



Sir
Hartford 9th October 1775

I was favor’d, last Night, with your Letter which, I must acknowledge, was very different from what I expected; First—Because you ground your reasoning upon the Treatment your Officers meet with, Secondly because you say: you cannot help expressing some Surprise that I should contest Points of mere Punctilio, Thirdly, Sir you are pleas’d to term me: a voluntary Instrument of an Avaricious and Vindictive Ministry, and fourthly, you say: you do not know whether the Liberty of wearing our Swords was taken, or given, I should not have plac’d these Extracts from your Letter so near to each other without answering them in their Order, only it appears to me I can, thereby, answer them with more Brevity & Precision; With respect Sir, to the Treatment your Officers meet with, I inform’d you in my last Letter, that I had told the Committee here that, our wearing our Swords was a matter already granted by the Committee at Philadelphia, and could not be counteracted with Justice, Propriety or Honor to us, Of this Sir, you have not taken any Notice in your Letter to me, ’though, I must think, it should be consider’d of some Weight, as it was granted by that Committee to which we gave our Paroles as to the whole united Colonies, & therefore conceiv’d what was agreed to by, or in the name of, all, could not be counteracted by a Part; I cannot, for the same Reason, in Answer to it’s being a mere Punctilio, be of Opinion that it can be consider’d in that Light; An Agreement once made I conceive should be binding to both Parties, and,

  could I be capable of acting contrary to my Parole, I make no doubt Sir you would be among the first to condemn me; Have I not, for the same Reason a right to expect that what we agreed to on the part of the Committee to whom we gave our Paroles in the Name of the Twelve united Provinces should be as invariably adhered to? would it not be the greatest meaness (not Punctilio) in us to submit lamely, and without representing it? As I never held any Commission from a Minister I cannot conceive with what Propriety you can call me a Ministerial Officer, You are pleas’d to observe I am an old Officer, true Sir, I have serv’d His Majesty, King George the third, and his Royal Grand-Father near Thirty three Years, I flatter myself, with Honor, I have allways done it, & do so still from that Motive, and shall at all Times think I do right in obeying his Ministers acting under his Legislative Power (as I am satisfied they now do) from constitutional Principles; If you will be pleas’d to revise my last Letter you will see I acquainted you in it (as I have done again in the preceeding part of this) that the Committee at Philadelphia had agreed to our wearing our Swords, I am therefore greatly at a Loss to account for your saying: you do not know whether the Liberty of wearing them was given or taken, I am inclinable to suppose your saying it must have been from inadvertence as I cannot believe you could suppose me capable of telling an Untruth. I did not communicate my Letter to the Committee here as I think it would be extremely derogatory to the Honor of any Commander in Chief to shew Letters written to him, to the Committee of a little paultry Town like Hartford, nor could I have conceiv’d a Sett of Men of their Penetration and worldly knowledge could have communicated that Paragraph at which you take Umbrage vizt: That I would have acted vigourously &ca—I was ask’d, by Mr Paine, if I would not fight against the Colonies if at Liberty, & answerd I would, in which might have been included, that I would endeavor to reduce them, but I did not say so, and must appeal to you Sir, if the Question need, or should, have been ask’d, The Answer was obvious, and therefore it could only be ask’d with a design to have something to say; I told them therefore that I gloried in serving my King & Country and should allways do so, and I glory even in repeating it to you. As there is no Church here of our Persuasion we should esteem it as a particular favor if you direct us to be remov’d

to Middletown where there is one and is but Fifteen Miles distant.
  I am to thank you Sir for the genteel Reasons you assign for not determining with respect to the Swords but as I flatter myself you may alter your Sentiments upon your considering candidly my reasoning upon it, I hope you now will as, I cannot think of paying Compts which I conceive inconsistent with our Honor, even ‘though we were to remain longer than the Ten Months (if not exchangd) which are unexpir’d—I am convinc’d Sir, you will not think the worse of me for supporting my Honor as a Man—as a British Officer, which, in all Scituations I am determin’d to do as long as I have power to subscribe myself Sir your most obedient and most hble servant

Chris. French

